Exhibit 10.3




THIRD AMENDMENT TO THE
SCI 401(k) RETIREMENT SAVINGS PLAN
WHEREAS, Service Corporation International (the “Employer”) adopted a
restatement of the SCI 401(k) Retirement Savings Plan (the “Plan”) effective as
of January 1, 2016, and subsequently amended the Plan by the First and Second
Amendments thereto; and
WHEREAS, the Employer has the ability to amend the Plan pursuant to Article
11.1; and
WHEREAS, the Employer has consistently interpreted the definition to exclude pay
advances and PUPs payments, and desires to clarify the Plan’s compensation
definition for the 2017 Plan Year;
WHEREAS, the Employer now desires to amend the Plan to exclude said pay advances
and PUPs payments for purposes of allocating Elective Deferral, Non-Safe Harbor
Matching, and Non-Safe Harbor Non-Elective Contributions;
NOW, THEREFORE, the Employer hereby amends the Plan in the following respects,
effective as of January 1, 2017:
1.
Sections 1.33(b), (c), and (d) of the Plan are amended to read as follows:

(b) Compensation Used for Elective Deferral Purposes. In determining Elective
Deferrals, the term Compensation means the Code §415 Safe Harbor Compensation
paid or made available to the Participant during the Plan Year, including
Elective Contributions, and excluding (1) Code §414(s) Safe Harbor Exclusions
(including, but not limited to, fringe benefit payments such as car allowances,
benefit premium credits, house allowances, and non--taxable earnings); (2)
amounts received prior to the date the Employee becomes a Participant in the
Elective Deferral Component of the Plan; (3) Differential Wage Payments; (4)
short-term disability payments paid by a third party administrator; (5) pay
advances; and (6) long-term bonuses (including payments under the LTIP (PUPs
payments)).
(c) Compensation Used for Non-Safe Harbor Matching Contribution Purposes. In
determining Non-Safe Harbor Matching Contributions, the term Compensation means
the Code §415 Safe Harbor Compensation paid or made available to the Participant
during the Plan Year, including Elective Contributions, and excluding (1) Code
§414(s) Safe Harbor Exclusions (including, but not limited to, fringe benefit
payments such as car allowances, benefit premium credits, house allowances, and
non-taxable earnings); (2) amounts received prior to the date the Employee
becomes a Participant in the Non-Safe Harbor Matching Contribution Component of
the Plan; (3) Differential Wage Payments; (4) short-term disability payments
paid by a third party administrator; (5) pay advances; and (6) long-term bonuses
(including payments under the LTIP (PUPs payments)).
(d) Compensation Used for Non-Safe Harbor Non-Elective Contribution Purposes. In
determining Non-Safe Harbor Non-Elective Contributions, the term Compensation
means the Code §415 Safe Harbor Compensation paid or made available to the
Participant during the Plan Year, including Elective Contributions, and
excluding (1) Code §414(s) Safe Harbor Exclusions (including, but not limited
to, fringe benefit payments such as car allowances, benefit premium credits,
house allowances, and non-taxable earnings); (2) amounts received prior to the
date the Employee becomes a Participant in the Non-Safe Harbor Non-Elective
Contribution Component of the Plan; (3) Differential Wage Payments; (4)
short-term disability payments paid by a third party administrator; (5) pay
advances; and (6) long-term bonuses (including payments under the LTIP (PUPs
payments)).
2.
In all other respects, the terms of this Plan are hereby ratified and confirmed.

IN WITNESS WHEREOF, the Employer has caused this Third Amendment to be executed
in duplicate counterparts, each of which shall be considered as an original, as
of the date indicated below.


SERVICE CORPORATION INTERNATIONAL


/s/ Curtis G. Briggs                By:     /s/ Gregory T.
Sangalis                
Witness    
Title: Senior Vice President, General Counsel and Secretary


Date: July 10, 2017



